IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00035-CV

                  IN RE PATRICK BLANE WHERLAND, SR.



                                 Original Proceeding


     ORDER GRANTING STAY AND REQUESTING A RESPONSE


       The Court has considered Relator’s Petition for Writ of Mandamus and Motion for

Emergency Stay filed on January 30, 2018. Relator’s Motion for Emergency Stay is

granted. Trial of this cause is stayed until further order of the Court. TEX. R. APP. P.

52.10(b). Additionally, the Court requests a response from the parties to the proceeding.

See TEX. R. APP. P. 52.8(b). Any response shall be filed with the Clerk of this Court no

later than 21 days from the date of this order.

                                          PER CURIAM

Before Chief Justice Gray and
       Justice Davis
Stay granted; response requested
Order issued and filed January 31, 2019